Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “central hole” of claim 1, the “protrusion” and “gap” of claim 6, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 13 and 18 recite the limitation "the plurality of first planetary gears”.  There is insufficient antecedent basis for this limitation in the claim. The phrase is not the same as “a plurality of planetary gears.” 
Claims 11 recite the limitation "the motor.” There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the frame.” There is insufficient antecedent basis for this limitation in the claim.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “gasket” in claim 10 is used by the claim to mean “thrust washer (or bearing),” while the accepted meaning is “sheet material that provides a seal between two fixed parts.” The term is indefinite because the specification does not clearly redefine the term.
In claim 4, what does “far away” mean? How far is that? The term is indefinite since one of ordinary skill in this art would not understand what applicant specifically means by the term. 
In claim 6, what does “excessive displacement” mean? What constitutes excessive? The term is indefinite since one of ordinary skill in this art would not understand what applicant specifically means by the term. 
In claim 7, what does “excessive friction” mean? How much friction is deemed to be excessive? The term is indefinite since one of ordinary skill in this art would not understand what applicant specifically means by the term.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The written description of the “central hole” in the frame (aka “carrier”) is not described in such a way that one of ordinary skill in this art would understand what applicant is reciting as his invention. There is no reference character for this feature which means that the examiner is not sure which hole applicant is describing. It appears therefore that applicant was not in possession of the invention at the time the application was effectively filed. 
The written description of a “protrusion” in the carrier is not described in such a way that one of ordinary skill in this art would understand what applicant is reciting as his invention. There is no reference character for this feature which means that the examiner is not sure which feature is applicant’s recited “protrusion.” Therefore, it appears that applicant was not in possession of the invention at the time the application was effectively filed. 
The written description of a “gap” in the carrier in association with the “protrusion” is not described in such a way that one of ordinary skill in this art would understand what applicant is reciting as his invention. There is no reference character for this feature which means that the examiner is not sure which feature is applicant’s recited “gap.” There are several gaps described in the specification. Which one is associated with the “protrusion?” It appears that applicant was not in possession of the invention at the time the application was effectively filed. 


Consideration of Formal Requirements
This application has been evaluated for (a) compliance with formal requirements of patent statutes and rules and (b) technological accuracy. Applicant is required to use the proper terms commensurate with the technology he is describing in such a way that one of ordinary skill in this art would understand what applicant is claiming as his invention. 
The proper term for “rotating frame” is “planetary carrier” or just “carrier.” The examiner has interpreted “rotating frame” and related components as “carrier,” “carrier plate,” etc. 
The term “gasket” (item 81) is completely wrong. It is a thrust washer or thrust bearing. The examiner has interpreted “gasket” to mean “thrust washer” or “thrust bearing.” A gasket provides sealing and this part does none of that. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10-13, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis, Jr., et al. ‘790.
Regarding claim 1, Davis shows (in bold): 
A gearbox (figure 1) comprises: a sun gear (57, 58), a plurality of planetary gears (55, 56, 66) supported by a rotating frame (60, 61) and meshed with the sun gear, and a housing (24) with an internal ring gear (70), the internal ring gear provided on the inner surface of the housing to mesh with the plurality of first planetary gears; and wherein each of the plurality of planetary gears comprises a first gear (55, 56) and a second gear (66) coaxially connected to each other along an axial direction and rotating synchronously, the first gear meshed with the sun gear, and the second gear meshed with the internal ring gear of the housing (ring gear 70 is bolted to an inside surface of housing 24); the rotating frame received in the housing comprises an upper frame (61) and a lower frame (60) with a central hole (not labeled but shaft 37 goes through it), each of the plurality of planetary gears is arranged between the upper frame and the lower frame by a mounting pin (64, 65), the lower frame is supported by a flange (112) connected to the housing, the sun gear is driven to rotate so as to operate the rotating frame (the carrier is the output member to shaft 21).
Regarding claim 10, Davis shows bearing 116 for supporting the carrier lower portion 60. The examiner deems applicant’s “gasket” is actually a bearing. 
Regarding claim 11, Davis shows shafts 32 and 37 connecting the sun gear 57, 58 to a bevel gearset 30, 31 which in turn is connected to a power source. The “transmitting portion” in the claim is a shaft. 
Regarding claim 12, Davis shows bearings 43 for supporting the upper portion of the carrier 61 in the housing 24. 
Regarding claim 13, Davis shows (in bold): 
A gearbox (figure 1) comprises: a sun gear (57, 58), a plurality of planetary gears (55, 56, 66) meshed with the sun gear, and a housing (24) with an internal ring gear (70), the internal ring gear provided on the inner surface of the housing (ring gear 70 is bolted 71 to the inside surface of housing 24) to mesh with the plurality of first planetary gears; and wherein each of the plurality of planetary gears comprises a first gear (55, 56) and a second gear (66) coaxially connected to each other along an axial direction and rotating synchronously, the first gear meshed with the sun gear, and the second gear meshed with the internal ring gear of the housing; the rotating frame (60, 61) received in the housing comprises an upper frame (61) and a lower frame (60), each of the plurality of planetary gears is arranged between the upper frame and the lower frame, the lower frame is supported by a flange (112) connected to the housing, and the sun gear is driven to rotate the planetary gear so that the output of the rotating frame (21) rotates.
Regarding claim 17, see pins 65. 
Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilton et al. ‘384 B2.
Regarding claim 18, Wilton shows (in bold):
A driving device (figure 2), wherein driving device comprises a motor (72) and a gearbox (10), wherein the gearbox comprises a sun gear (see marked up drawing (Image (11))), a plurality of planetary gears (see marked up drawing) meshed with the sun gear, and a housing (18) with an internal ring gear (48A), the internal ring gear provided on the inner surface of the housing to mesh with the plurality of first planetary gears; and wherein each of the plurality of planetary gears comprises a first gear (see marked up drawing) and a second gear (see marked up drawing) coaxially connected to each other along an axial direction and rotating synchronously, the first gear meshed with the sun gear, and the second gear meshed with the internal ring gear of the housing; the rotating frame (52) received in the housing comprises an upper frame (see the marked up drawing) and a lower frame (see the marked up drawing), each of the plurality of planetary gears is arranged between the upper frame and the lower frame, the lower frame is supported by a flange (see marked up drawing) connected to the housing, and the sun gear is driven to rotate the planetary gear so that the output of the rotating frame rotates (the carrier drives the differential housing); an output shaft (hollow shaft driven by rotor 32) of the motor is connected to the gearbox, and the flange is seated on the motor (the flange supports both the carrier lower plate (“frame”) via a bearing as well as the hollow rotor of the motor (“motor bearing” in the marked up drawing) therefore the flange is deemed to be “seated” on the motor since it is integral therewith.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis, Jr., et al. ‘790.
	The level of ordinary skill in this art is deemed to be a master’s level mechanical engineer with significant experience in researching and designing drivetrains and gearing. 
	The scope and content of the prior art can be found in the cited prior art on the enclosed form PTO-892, as well as in the provided search history. 
	Regarding claims 5, and 16, the first gear 55, 56 of Davis is larger in diameter than the second gear 66, and both are spur gears. Davis does not show helical gears. 
	It would have been obvious to one of ordinary skill in this art at the time the application was effectively filed to modify Davis such that any or all of the gears were helical instead of spur types because it would have been the use of a known technique to improve a similar device in the same way. It would have been an improvement to the Davis transmission to use helical gears because they produce less vibration and noise than do spur gears which is an advantage for reliability. 
Claim(s) 2-4, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis, Jr., et al. ‘790 in view of Ordonez Vicente et al. ‘361.
	The level of ordinary skill in this art is deemed to be a master’s level mechanical engineer with significant experience in researching and designing drivetrains and gearing. 
	The scope and content of the prior art can be found in the cited prior art on the enclosed form PTO-892, as well as in the provided search history. 
	Davis does not show the extending portions recited in the claims. 
	Ordonez Vicente shows in the marked-up drawing (Image (12)) an extending portion 63 comprising two portions, each portion defining a space to accommodate planet gears 25, 25’. The main body of the first carrier plate is disc-shaped. It is not clear what applicant means by “far away.” The carrier of Davis has an output 21 that is at some distance from the carrier itself. 
	It would have been obvious to one of ordinary skill in this art at the time this application was effectively filed to modify Davis such that his carrier had extending portions as taught by Ordonez Vicente because it would have been the combining of two known elements according to known methods to yield a predictable result. The carrier of Ordonez Vicente would improve the Davis invention by making the carrier much more rigid which would be an advantage in a gearbox. 
	Consideration of claims in view of 35 U.S.C. 101
The claims have been evaluated regarding potential rejections in view of the utility requirement under 35 U.S.C. 101. No potential rejections were found. 
	Consideration of claims in view of 35 U.S.C. 101 and 121
The claims have been evaluated regarding potential statutory double patenting rejections in view of the cited prior art under 35 U.S.C. 101 and 121. No potential rejections were found. 
The claims have been evaluated regarding potential non-statutory double patenting in view of  In re Van Ornum, 686 F.2d 937, 944-48, 214 USPQ 761, 767-70 (CCPA 1982). No potential rejections were found. 
	Allowable Subject Matter
Claims 6-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the prior art doesn’t appear to show the additional feature of a protrusion on a carrier plate to limit axial movement of a sun gear. It would not have been obvious to one of ordinary skill in this art to modify Davis to provide such a feature. 
Regarding claim 8, the prior art doesn’t appear to show the additional feature of grooves in the carrier plates to receive the planet gear support pins. It would not have been obvious to one of ordinary skill in this art at the time the application was effectively filed to provide such a feature in Davis. 
Regarding claim 9, while slots for receiving the extended portions of one carrier plate into another is old and well known in the prior art (see for example Taylor et al. ‘503), the prior art doesn’t show the extended portions accommodating coaxial planet gears as required by the base claims. It would be improper to modify Ordonez Vicente to provide such slots. It would not have been obvious to modify Davis to provide slots either since Davis doesn’t even show extended portions disposed between the planet gears in the circumferential direction. 
Prior Art Discussed
	The references cited by applicant in his Information Disclosure Statement(s) filed 30 November 2021 have been considered by the examiner. 
	The ISR filed 30 November 2021 has been considered by the examiner. 
	The examiner has chosen not to search non-patent literature or to request a PLUS search in this application because the pertinent art areas are well developed and represented in the patent literature and therefore are the best source for finding the best prior art. 
The references cited by the examiner are deemed pertinent to applicant’s disclosure. The apparently most pertinent prior art was applied; however other cited prior art may also be applicable. It is suggested that applicant review and consider the cited prior art when amending his claims. The other cited prior art is intended to illustrate the general state of the art in the field of the invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dirk Wright/
Primary Examiner
Art Unit 3656



Tuesday, June 7, 2022